DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (brackets [ ] indicate deletion and underlining indicates addition): 
1. 	A method for determining a presence of at least one guest structure[, e.g., a protein and/or protein complex,] at a host structure[, e.g., a DNA molecule], the method comprising steps of:
receiving light from the host structure at a light sensitive system, wherein the host structure is hosting one or more optically active entities[, such as a DNA intercalator molecules,] at at least one part of the host structure not hosting the at least one guest structure, wherein the optically active entities cause light emission from said at least one part of the host structure, 
outputting an output signal by said light sensitive system based on the received light, 
determining a light value based on the output signal, the light value indicating an amount of light from the host structure incident on the light-sensitive system, and
determining on the basis of the light value, at least one of a quantity and a position of the at least one guest structure at the host structure.

a light-sensitive system configured to receive light from the host structure hosting one or more optically active entities[, such as DNA intercalator molecules,] at at least one part of the host structure not hosting the at least one guest structure, wherein the optically active entities cause light emission from said at least one part, and to output a signal based on the received light, and
the optical system further comprising a data processing system configured to perform the steps of: 
determining a light value based on the output signal, the light value indicating an amount of light from the host structure incident on the light-sensitive system, and
determining on the basis of the light value at least one of a quantity and a position of the at least one guest structure at the host structure.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Brouwer et al. (Human RAD52 Captures and Holds DNA Strands, Increases DNA Flexibility, and Prevents Melting of Duplex DNA: Implications for DNA Recombination,” Cell Reports 18, pp. 2845 – 2853, March 21, 2017; “Brouwer 2017”), Brouwer et al. (“Sliding Sleeves of XRCC4-XLF bridge DNA and connect fragments of broken DNA,” Nature, Vol. 535, pp. 566 – 569, 28 July 2016; “Brouwer 2016”), Garini et al. (WO 97/22848) and Weetall (WO 93/10266) are the closest prior art. Brouwer 2017 teaches the determination of binding of a guest 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method for determining a presence of at least one guest structure at a host structure, the method comprising steps of:
receiving light from the host structure at a light sensitive system, wherein the host structure is hosting one or more optically active entities at at least one part of the host structure not hosting the at least one guest structure, wherein the optically active entities cause light emission from said at least one part of the host structure, 
outputting an output signal by said light sensitive system based on the received light, 
determining a light value based on the output signal, the light value indicating an amount of light from the host structure incident on the light-sensitive system, and
determining on the basis of the light value, at least one of a quantity and a position of the at least one guest structure at the host structure.


a light-sensitive system configured to receive light from the host structure hosting one or more optically active entities at at least one part of the host structure not hosting the at least one guest structure, wherein the optically active entities cause light emission from said at least one part, and to output a signal based on the received light, and
the optical system further comprising a data processing system configured to perform the steps of: 
determining a light value based on the output signal, the light value indicating an amount of light from the host structure incident on the light-sensitive system, and
determining on the basis of the light value at least one of a quantity and a position of the at least one guest structure at the host structure.

Regarding claim 15, the cited prior art neither teaches nor fairly suggests a method for enabling determination of at least one of a quantity and a position of at least one guest structure at a host structure, the method comprising: combining the host structure hosting the at least one guest structure with a fluid and a plurality of optically active entities for causing the host structure to host one or more optically active entities at at least one part of the host structure not hosting the at least one guest structure, wherein the optically active entities cause light emission from said at least one part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/            Primary Examiner, Art Unit 1797